State v. Story et al                                                















IN THE
TENTH COURT OF APPEALS
 

No. 10-95-035-CV

     THE STATE OF TEXAS,
                                                                                              Appellant
     v.

     MONTE STORY, ET AL.,
                                                                      
                                                                                              Appellees

From the County Court at Law
Ellis County, Texas
Trial Court # C-2543
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

      The State appealed from a judgment in the amount of $109,545.75 awarded to Monte Story
and Fleeta Spencer as compensation for property the State condemned.  The transcript was filed
in this court on May 12, 1995, and the Statement of Facts was filed on May 26.  Although the
State's brief was due on July 14, no appellant's brief has been filed.  See Tex. R. App. P. 74(k). 
Appellate Rule 74(l)(1) provides:
Civil Cases.  In civil cases, when the appellant has failed to file his brief in the time
prescribed, the appellate court may dismiss the appeal for want of prosecution, unless
reasonable explanation is shown for such failure and that appellee has not suffered
material injury thereby.  The court may, however, decline to dismiss the appeal,
whereupon it shall give such direction to the cause as it may deem proper.
Id. 74(l)(1).
      More than thirty days have passed since the State's brief was due.  We notified the State of
this defect by letter on August 3.  See id. 60(a)(2), 83.  It has not responded to our letter showing
grounds for continuing the appeal nor has it provided a reasonable explanation for failing to file
a brief.  Therefore, this appeal is dismissed for want of prosection.  See id. 74(l)(1).
                                                                               PER CURIAM

Before Chief Justice Thomas,
      Justice Cummings, and
      Justice Vance
Dismissed for want of prosecution
Opinion delivered and filed August 31, 1995
Do not publish

0;                 VIC HALL
PUBLISHJustice